                                                         Case 2:20-cv-01581-JCM-EJY Document 19
                                                                                             18 Filed 11/23/20 Page 1 of 3


                                                1 Mark H. Hutchings, Esq.
                                                  Nevada Bar No. 12783
                                                2 HUTCHINGS LAW GROUP, LLC
                                                  552 E. Charleston Blvd.
                                                3 Las Vegas, Nevada 89104
                                                  Telephone: (702) 660-7700
                                                4 Facsimile: (702) 552-5202
                                                  MHutchings@HutchingsLawGroup.com
                                                5 Attorney for Defendant

                                                6                                     UNITED STATES DISTRICT COURT
                                                7                                         DISTRICT OF NEVADA
                                                8     TODD DEVOS, an individual
                                                                                                             Case No. 2:20-cv-01581-JCM-EJY
                                                9                       Plaintiff,
                                               10             v.
HUTCHINGS LAW GROUP, LLC




                                               11     MUSIC TRIBE COMMERCIAL NV, INC.;
                                                      DOES I through X, inclusive; ROE
                                               12     CORPORATIONS I through X, inclusive,
                     552 E. CHARLESTON BLVD.




                                               13                       Defendants.
                        LAS VEGAS, NV 89104




                                               14

                                               15            STIPULATION AND ORDER TO CONTINUE EARLY NEUTRAL EVALUATION
                                                                    STATEMENTS AND EARLY NEUTRAL EVALUATION
                                               16                                   (FIRST REQUEST)
                                               17
                                                           Defendant’s counsel’s office requested a continuance of the Early Neutral Evaluation (ENE)
                                               18
                                                    from Plaintiff’s counsel on November 23, 2020, due to the ongoing pandemic and the issues
                                               19
                                                    presented with communicating with the Court and participating in the ENE as scheduled, regarding
                                               20
                                                    the latest restrictions as announced on November 22, 2020. Plaintiff’s counsel agrees to continue the
                                               21
                                                    ENE. Therefore, the parties, by and through their respective counsel of record, hereby stipulate and
                                               22
                                                    agree as follows:
                                               23
                                                           1. On October 8, 2020, the Court entered an Order Scheduling Early Neutral Evaluation,
                                               24
                                                               setting a deadline of November 23, 2020 at 12:00 pm to receive the ENE Statements, and
                                               25
                                                               scheduling the Evaluation for November 30, 2020 at 10:00 am. ECF 9.
                                               26
                                                           2. This is the first request by the parties to extend the dates as set forth in the October 8,
                                               27
                                                               2020 Order.
                                               28
                                                           Case 2:20-cv-01581-JCM-EJY Document 19
                                                                                               18 Filed 11/23/20 Page 2 of 3


                                                1           3. The parties stipulate and agree to continue the deadline for the Court to receive the ENE

                                                2              Statements and extend the date for the Early Neutral Evaluation for sixty (60) days to

                                                3              allow the parties to coordinate schedules due to issues with the ongoing COVID-19

                                                4              pandemic and office closures/restrictions.

                                                5     I.       PROPOSED SCHEDULE

                                                6           The parties stipulate and agree that:

                                                7           1. Early Neutral Evaluation: The deadline for the Court to receive the ENE Statements

                                                8              from the parties’ counsel shall be continued and rescheduled to be due one week before

                                                9              the rescheduled ENE. The Early Neutral Evaluation shall be extended sixty (60) days

                                               10              from November 30, 2020 to a date in January 2021, at the convenience of the Court.
HUTCHINGS LAW GROUP, LLC




                                               11           2. Dates Available: The parties agree that the following dates are amenable to both parties

                                               12              as of November 23, 2020: January 14, 2021; January 15, 2021; January 19, 2021; January
                     552 E. CHARLESTON BLVD.




                                               13              21, 2021; and January 26, 2021.
                        LAS VEGAS, NV 89104




                                               14

                                               15 DATED this 23rd day of November, 2020.                    DATED this 23rd day of November, 2020

                                               16
                                                    HUTCHINGS LAW GROUP, LLC                             HATFIELD & ASSOCIATES, LTD.
                                               17
                                                  /s/ Mark H. Hutchings                                  /s/ Trevor J. Hatfield, Esq.
                                               18 Mark H. Hutchings                                      Trevor J. Hatfield, Esq.
                                                  552 E. Charleston Blvd.                                703 South Eighth Street
                                               19
                                                  Las Vegas, NV 89104                                    Las Vegas, NV 89101
                                               20 Attorney for Defendant                                 Attorney for Plaintiff

                                               21
                                                                                                         IT IS SO ORDERED
                                               22                                               ORDER
                                               23
                                                      IT IS SO ORDERED. The ENE is hereby reset for Tuesday, January 19, 2021 at
                                               24                                                _____________________________
                                                      10:00 a.m. via video conference. The confidential briefs are due by noon on
                                                                                                 UNITEDthe
                                                      Tuesday, January 12, 2021. All other provisions of   STATES
                                                                                                             Court'sMAGISTRATE    JUDGE
                                                                                                                     Order (ECF No. 9)
                                               25     remain in effect.
                                               26
                                                      DATED: November 23, 2020
                                                                                                         Dated this ______ day of _________, 2020.
                                               27
                                                                                          __________________________________
                                               28                                         UNITED STATES MAGISTRATE JUDGE
                                                         Case 2:20-cv-01581-JCM-EJY Document 19
                                                                                             18 Filed 11/23/20 Page 3 of 3


                                                1                                    CERTIFICATE OF SERVICE

                                                2          I am employed in the County of Clark, State of Nevada. I am over the age of 18 and not a party

                                                3 to the within action. My business address is 552 E. Charleston Blvd., Las Vegas, NV 89104.

                                                4          On the date set forth below, I served the document(s) described as:

                                                5      1. STIPULATION AND ORDER TO EXTEND EARLY NEUTRAL EVALUATION

                                                6          (FIRST REQUEST)

                                                7
                                                    on the person(s) listed below:
                                                8
                                                  Trevor J. Hatfield, Esq.
                                                9 HATFIELD & ASSOCIATES, LTD.
                                                  703 South Eighth Street
                                               10 Las Vegas, NV 89101
                                                  Attorneys for plaintiff Todd DeVos
HUTCHINGS LAW GROUP, LLC




                                               11

                                               12 X        (BY ELECTRONIC SERVICE) Pursuant to Local Rule IC 4-1 of the United States District
                                                           Court for the District of Nevada, I caused the document(s) described above to be transmitted
                     552 E. CHARLESTON BLVD.




                                               13          electronically to the addressee(s) as set forth above.
                        LAS VEGAS, NV 89104




                                               14     X    (FEDERAL) I declare that I am employed in the office of an attorney admitted to practice in
                                                    this Court at whose direction the service was made.
                                               15

                                               16 Dated: November 23, 2020

                                               17
                                                                                                        /s/ Helen Buenrostro
                                               18                                                       An employee of HUTCHINGS LAW GROUP

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28

                                                                                                  1
                                                                                        CERTIFICATE OF SERVICE
